DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distributing device” in claims 1 and 15-17, and “a jet device” in claim 1 and 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a distributing device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “distributing” without reciting sufficient structure to achieve the function. 
Claim limitation “a jet device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “jet” without reciting sufficient structure to achieve the function. 
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 12, 17 and 25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An distributing device treated as meaning the distributing device has a jet device and the jet device have a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent. See Page 5, lines 18-21 and Page 6, lines 30-34.
A jet device: treated as meaning can have a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent. The jet sources can have a jet nozzle. The jet sources can have one or several hole nozzles. The jet plate can be designed with a perforated plate, which has an6 Attorney Docket No. 16490-000036-US-NParrangement of spaced apart openings that each serve as a jet source.
English Translation of PCT/DE2018/100744        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                                 
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Petters et al. (US 2012/0298332) and Tomihisa et al. (JPH05172438).                                      
In regards to claim 1, Chandler discloses a device (refer to Fig. 5) comprising a heat exchanger (coils 18/19 and 43/48), through which a working medium (cooling water) flows; and a distributing device (distribution device 22; col.4, line 30) for a sorption agent (an aqueous alkali metal hydroxide solution as the working fluid; refer to abstract), which is configured to dispense the sorption agent on a heat exchange surface (surfaces of heat exchange coils 18/48) of the heat exchanger (18/48) in a refrigerant environment (cylindrical shell 76), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, 
          at least partially absorbs the refrigerant from the refrigerant environment (refer to col.4, lines 24-29), and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or at least partially desorbs the refrigerant from the sorption agent in an environment (environment in vessels 10/40) of the sorption agent, and in doing so absorbs heat from the heat exchanger (18/48), wherein the distributing device (a spray header 22, 17, 45), which is configured to emit the sorption agent on the heat exchange surface (surface of heat exchanger coils 18 and 48), and in so doing generate turbulent flows of the sorption agent on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow). 
         Chandler does not explicitly teach the distributing device having the jet device in the form of one or several rays to generate turbulent flows of the sorption agent on the heat exchange surface, and wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s.
          Petters teaches heat transfer device (Figs. 1-2) wherein the distributing device (plate 22 comprises first openings 31 is being considered as distributing device; Fig. 2) having the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several rays (arrow at openings 31 functions as jets via conical nozzle 53; Fig. 2, also openings 31 across the entire distributing plate 22 are evenly distributed, pars. 17 and 70 and meeting the limitations ray-like jets) to generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also, pars. 77 and 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the distributing device having the jet device in the form of one or several ray to generate turbulent flows of the sorption agent on the heat exchange surface as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
          Tomihisa further teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow colliding with the heat transfer tube, thus prevents the generation of mist (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.
In regards to claim 2, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets.  
         Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device is configured to emit the sorption agent on the heat exchange surface in the form of several parallel jets (refer to par. 35).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Chandler such that the jet device to be emitted the sorption agent on the heat exchange surface in the form of several parallel jets as taught by Tomihisa in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 5, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device has a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent.   
           However, Tomihisa teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20), wherein the jet device (20) has a jet plate (droplet dispersion plate 24) with a flat distribution of spaced apart jet sources (as can be seen in Fig. 1), which each comprise a source (liquid from a separation pipe 21) for one of the several jets of the sorption agent.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device having a jet plate with a flat distribution of spaced apart jet sources, which each comprise a source for one of the several jets of the sorption agent in view of Tomihisa’s teachings in order to uniformly sprayed with a small piping resistance (refer to par. 35 of Tomihisa).
In regards to claim 7, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to dispense the jets as continuous jets of the sorption agent (the absorber, for a constant water flow rate, rises significantly; col.3, lines 41-46).   
         Petters further teaches the jet device (53) is configured to dispense the jets as continuous jets of the sorption agent (note: that design of conical nozzles can improve the efficiency of the device by influencing the direction of flow of the fluid. Also, openings 31 and/or channels across the entire distributing plate 22 are evenly distributed, pars. 17, 70 and 77. This evenly distributing the openings of the nozzle, thus, jets are controlled to be uniform and continuous).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device to dispense the jets as continuous jets of the sorption agent as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
In regards to claim 8, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent from the jet device at a differential pressure of about 0.25 bar to about 2.50 bar.  
         Tomihisa does however teach an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the concentrated solution is sent to the spraying device 20 of the absorber 5 via the liquid introduction pipe 19 due to the difference in head and pressure of the liquid 8 (refer to par. 12 of Tomihisa). 
         Therefore, the jet device to emit the sorption agent from the jet device at a differential pressure is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow spraying onto the heat exchanger by the spraying device 20 (par. 10 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to be emitted the sorption agent from the jet device at a differential pressure and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the jet device at a differential pressure to be in a range of about 0.25 bar to about 2.50 bar.
In regards to claim 11, Chandler as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chandler teaches an absorber (absorber vessel 10) for an absorption chiller or an absorption heat pump (refer to col.6, lines 4-7; Fig. 5), with a device according to claim 1, wherein the refrigerant is at least partially absorbed (during absorption process; col.1, line 44) from the refrigerant environment (environment inside vessel 10), and in so doing emits released heat to the heat exchanger (18/17).  
In regards to claim 15, Chandler discloses a method for dispensing an absorption agent (concentrated portion of an aqueous alkali metal hydroxide solution as the working fluid; refer to col.1, 44-46) in an absorption chiller or an absorption heat pump (an absorption cycle cooling or heating system; refer to col.6, lines 4-7; Fig. 5), in which a working medium (cooling water) flows through a heat exchanger (heat exchanger coils 18 and 48); and 
          a sorption agent (diluted portion of an aqueous alkali metal hydroxide solution as the working fluid; refer to col.1, 44-46) is dispensed on a heat exchange surface (surfaces of heat exchange coils 18, 48) of the heat exchanger by means of a distributing device (distribution device 22; col.4, line 30) in a refrigerant environment (environment in vessels 10/40), such that the sorption agent, which forms a working pair (two fluids exchange heat) with the refrigerant, at least partially absorbs the refrigerant from the refrigerant environment, and in doing so emits released heat to the heat exchanger (heat exchanger coils 18 and 48), or 
          at least partially desorbs the refrigerant from the sorption agent in an environment (environment in vessels 10/40) of the sorption agent, and in doing so absorbs heat from the heat exchanger (18), wherein the distributing device (a spray header 22, 45), with which the sorption agent is emitted on the heat exchange surface (surface of heat exchanger coils 18 and 48), and thereby turbulent flows of the sorption agent are generated on the heat exchange surface (refer to col.3, lines 53-57 for generating turbulent flow).  
         Chandler does not explicitly teach the distributing device having the jet device in the form of one or several rays, and wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s to generate turbulent flows of the sorption agent on the heat exchange surface.
        Petters teaches heat transfer device (Figs. 1-2) wherein the distributing device (plate 22 comprises first openings 31 is being considered as distributing device; Fig. 2) having the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several rays (arrow at openings 31 functions as jets via conical nozzle 53; Fig. 2, also openings 31 across the entire distributing plate 22 are evenly distributed, pars. 17 and 70 and meeting the limitations one or several rays) to generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also, pars. 77 and 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the distributing device having the jet device in the form of one or several rays to generate turbulent flows of the sorption agent on the heat exchange surface as taught by Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
De LARMINAT et al. (US 2010/0242533) in view of Petters et al. (US 2012/0298332) and Tomihisa et al. (JPH05172438).                                      
In regards to claim 16, DE LARMINAT discloses a device (an evaporator assembly 38/138; Figs. 4, 5A and 7A) for a chiller or a heat pump (vapor compression system 14; Figs. 2-3) comprising: a heat exchanger (heat exchanger of tube bundle 78), through which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine) flows, and a distributing device (distributor 80) for a refrigerant (refrigerant 110), which is configured to dispense the refrigerant on a heat exchange surface (surface of heat exchanger tube bundle 78) of the heat exchanger in a refrigerant environment (environment inside chamber 76), 
           such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment, and in so doing absorbs heat from the heat exchanger, wherein the distributing device (80) has a jet device (nozzles 81), which is configured to emit the refrigerant on the heat exchange surface in the form of one or several rays (jet like pattern of refrigerant 110, refer to par. 41) as continuous jets (note: that jet like pattern; par. 41 and by controlling of flow capacity of the nozzles, continuity of jets can be maintained) of the sorption agent (110). 
          DE LARMINAT does not explicitly teach the jet device in the form of one or several rays generate turbulent flows of the sorption agent on the heat exchange surface, and wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s.  
         However, since nozzles 80 of DE LARMINAT include machined openings that can guide or direct refrigerant onto the surfaces of the tubes in a predetermined pattern, such as a jet as stated in paragraph 41, turbulent flows ca be generated in the form of a film around the tube surfaces is being considered as turbulent flows; refer to par. 41 of the refrigerant on the heat exchange surface. 
         Further, Petters teaches heat transfer device (refer Figs. 1-2) wherein the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow indicated in channel 41 as jets via conical nozzle 53) generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also pars. 80) of the sorption agent (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified DE LARMINAT such that the jet device in the form of one or several ray-like jets generate turbulent flows of the sorption agent on the heat exchange surface in further view of Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
          Tomihisa further teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow colliding with the heat transfer tube, thus prevents the generation of mist (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.
In regards to claim 17, DE LARMINAT discloses a method for dispensing a refrigerant (110) in a chiller or a heat pump (vapor compression system 14; Figs. 2-3), in which a working medium (a process fluid, for example, water, ethylene glycol, calcium chloride brine that flows inside the tubes bundle 78; par. 42) flows through a heat exchanger (heat exchanger of tubes bundle 78); and a refrigerant (110) is dispensed on a heat exchange surface (surface of heat exchanger tubes bundle 78) of the heat exchanger by means of a distributing device (distributor 80) in a refrigerant environment (environment inside chamber 76), 
          such that the refrigerant is at least partially evaporated (partially evaporated refrigerant 96; par. 44) in the refrigerant environment (refer to par. 56), and in so doing absorbs heat from the heat exchanger (refer to par. 37); wherein the distributing device (80) has a jet device (nozzles 81), with which the refrigerant is emitted on the heat exchange surface in the form of one or several rays (jet like pattern of refrigerant 110, refer to par. 41).
        DE LARMINAT does not explicitly teach the jet device in the form of one or several rays, and wherein the jet device is configured to emit the sorption agent on the heat exchange surface at an emission speed of about 3 m/s to about 15 m/s generate turbulent flows of the sorption agent on the heat exchange surface.
         However, since nozzles 80 of DE LARMINAT include machined openings that can guide or direct refrigerant onto the surfaces of the tubes in a predetermined pattern, such as a jet as stated in paragraph 41, turbulent flows ca be generated in the form of a film around the tube surfaces is being considered as turbulent flows; refer to par. 41 of the refrigerant on the heat exchange surface. 
         Further, Petters teaches heat transfer device (refer Figs. 1-2) wherein the jet device (conical nozzles is being considered as jet device; par. 77) in the form of one or several ray-like jets (arrow indicated in channel 41 as jets via conical nozzle 53) generate turbulent flows (refer to par. 77 for generation of turbulent flows due to design of nozzle 53; also pars. 80) of the refrigerant (working medium or fluid from inlet 51) on the heat exchange surface (refer to par. 71; wherein a heat exchange surface of the plate 21 of chamber 11).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified DE LARMINAT such that the jet device in the form of one or several rays generate turbulent flows of the refrigerant on the heat exchange surface in further view of Petters in order to improve the efficiency of the device and generating turbulence of the fluid and thus enhance a higher efficiency in heat transfer (refer to par. 77 of Petters).
          Tomihisa further teaches an absorption chiller (Figure 8) comprising a jet device (spraying device 20). In particular, Tomihisa teaches that the speed at which the liquid is ejected from the liquid distribution orifice 22 increases and collides with the inside of the cover plate 23 to spread and decelerate, so that the liquid flow may collide with the heat transfer tube. It is possible to prevent the generation of mist (refer to par. 33 of Tomihisa). 
Therefore, the jet device to emit the sorption agent on the heat exchange surface at an emission speed is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the liquid flow colliding with the heat transfer tube, thus prevents the generation of mist (par. 33 of Tomihisa). Therefore, since the general conditions of the claim, i.e. the jet device to emit the sorption agent on the heat exchange surface at an increased or decreased emission speed and design factors involved, were disclosed in the prior art by Tomihisa, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chandler, by setting the emission speed of the jet device to emit the sorption agent on the heat exchange surface to be in a range of about 3 m/s to about 15 m/s.


Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 5,419,145) in view of Petters et al. (US 2012/0298332) and Tomihisa et al. (JPH05172438) as applied to claim 1, further in view of De LARMINAT et al. (US 2010/0242533). 
In regards to claim 3, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface.  
              However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several transverse jets (the angled refrigerant jets 110 is being considered one or several transverse jets; Fig. 7A), wherein the transverse jets run transverse to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several transverse jets, wherein the transverse jets run transverse to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 4, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device is configured to emit the sorption agent (refrigerant 110) on the heat exchange surface (surfaces of heat exchange tube bundles 78) with one or several inclined jets (the angled refrigerant jets 110 is being considered one or several inclined jets; Fig. 7A), wherein the inclined jets run inclined to the heat exchange surface (refer to par. 56, wherein at predetermined angular intervals, for example, between about 15 degrees to about 60 degrees to apply or distribute applied refrigerant 110).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the sorption agent on the heat exchange surface with one or several inclined jets, wherein the inclined jets run inclined to the heat exchange surface in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).
In regards to claim 10, Chandler as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction.  
         However, De LARMINAT teaches a vapor compression system (14; Fig. 7A) comprising a jet device (a plurality of nozzles 81), wherein the jet device (81) is configured to emit the jet or the several jets (refrigerant jets 110; Fig. 7A) on the heat exchange surface (surfaces of heat exchange tube bundles 78) at an angle perpendicular (refer to Fig. 7A for at least different angled refrigerant jets 110 which includes the horizontal left and right jets which is perpendicular to the gravitational direction) to the gravitational direction (Fig. 7A).  
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Chandler such that the jet device is configured to emit the jet or the several jets on the heat exchange surface at an angle perpendicular to the gravitational direction in view of De LARMINAT’s teachings in order to uniformly direct/distribute or apply refrigerant onto the surface of at least one tube of the tube bundle (refer to par. 56 of De LARMINAT).                                               
                                             Response to Arguments 
      Applicant's arguments filed on 08/23/2022 have been considered and are not persuasive. 
Applicant argues on page 7 that: Petters does not teach this claimed feature. Petters merely discloses an overall flow speed (cf. table 6). However, this does not allow any conclusions to be drawn about internal flow velocities, let alone the velocity at which the fluid flows into the second fluid chamber (12). 
In response: Petters is not cited for the jet device to emit at specified speed. 
Applicant argues on pages 7-8 that: Tomihisa teaches to reduce the velocity with which the fluid hits the heat transfer tube (heat exchange surface). That is, the teaching of Tomihisa leads away from providing one or several jets that hit the heat exchange surface with an emission speed of 3 m/s to 15 m/s, as it is defined in the pending claims. 
In response: Tomihisa in Par. 33 clearly teaches that the jetting speed of the liquid from the liquid distribution orifice 22 increases, and it collides with the inside of the cover plate 23. Also, Par. 33 of Tomihisa further teaches when the liquid amount is controlled, an appropriate amount of liquid flows out from the liquid distribution orifice 22. From this paragraph of Tomihisa, clearly shows that the liquid distribution orifice (corresponding to jet device) to emit the liquid at some increased jetting speed and collide on the surface of plate 23 (corresponding to heat exchange surface). Also, having controlling the amount of liquid flows out of the orifice 22, determines the emission speed or jetting speed. All the claim language indicates that the jet device emit the liquid on the heat exchange surface at some specified speed. Therefore, there is nothing in Tomihisa that teaches away from providing one or several jets that hit the heat exchange surface with an emission speed of 3 m/s to 15 m/s.
Applicant argues on page 8 that: In contrast, from the point of view of Tomihisa, an increased impact velocity is not a simple design choice, but is in fact contrary to the teaching of Tomihisa. However, the impact velocity defined in pending claims (i.e., 3 m/s to 15 m/s) represents just such an increased impact velocity. 
In response: in Tomihisa, the emitting speed being controlled to increase or decrease is a design choice in order to control the amount of liquid flows out of the jetting device 22, and hits or collides with the surface of the heat exchanger at some speed (decrease speed). This decreased speed can be any specific number.
Applicant argues on page 8 that: If the proposed modification or combination of references would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810 (CCPA 1959). See also, MPEP 2143.01. In this case, increasing the velocity with which the fluid hits the heat transfer tube (heat exchange surface) would change the operation of the Tomihisa. 
In response: the proposed modification or combination of references would not change the principle of operation of the prior art invention being modified, then the teachings of the references are sufficient to render the claims prima facie obvious. As discussed above, there is nothing in claim language that indicates that increasing or decreasing the velocity when the fluid hits the heat transfer tube (heat exchange surface). All the claim language indicates that the jet device emit the liquid on the heat exchange surface at some specified speed. Therefore, the proposed modification or combination of references would not change the principle of operation of the prior art.  

                                                  Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763